Dissenting Opinion by
Mr. Chief Justice Brown :
The appellants admittedly made a mispayment to the appellee. The court below held that they could not recover it back, because it had been made under a mistake rof law. A majority of this court held that the payment was made under a mistake of fact, and, therefore, can be recovered back. I am unable to understand how it is possible to say that the payment was made under a mistake of fact. No facts in the case are in dispute, and it conclusively appears from the testimony submitted by the plaintiffs themselves that at the time they made the payment they were not mistaken as to any fact in connection with it. By the will of the testator the sum of $5,000 was given to his brother, William F. Kunkel, if living at the time of his death. The brother died before *172him, leaving the appellee as his only child, to whom the appellants paid the sum of $5,000, which would have gone as a legacy to his father if he had survived the testator. There was no mistake as to any of the facts at the time the payment was made, for there was no question as to them; but there was, however, a legal question involved, and that was the right of the appellee to receive, under the will of his uncle, the sum which the executors paid him. They could pay it to him only if the will authorized them to pay it, and this involved the construction of that instrument, which admittedly was purely a matter of law. A copy of it was sent to Mr. Johnson, who acknowledged its receipt, and, with it evidently before him, he advised the executors that they could pay the appellee. This was a legal misconstruction of the testator’s will, of course inadvertently made, but nevertheless it was a mistake of the law applicable to the provisions of the will under the undisputed facts in the case, the material one being that William F. Kunkel had died before the testator, and, as a matter of law, the legacy to him had lapsed. Even good Homer sometimes nodded. If the payment was made under Mr. Johnson’s advice, it was clearly made under a mistake of law; if it had been made without his advice, it would still have been under a mistake of law, for the executors had a copy of the will in their possession, and, as they are conclusively presumed to have had knowledge of its provisions, the construction of them, under the undisputed facts, involved only legal questions.
I cannot read any of the cases referred to in the opinion of the majority of the court as supporting their view, that the appellants are entitled to recover. A reference may be made to the first and principal one cited. In Union Trust Company of New York v. Gilpin, the construction of the will of the testator was not in question. The money paid by the plaintiffs was paid under a mistaken identity of a trustee, which was, of course, a mistake of fact, and on that ground alone a recovery was *173sustained, tbe court below saying, wbat we approved, that “Tbe payment was tbe result of a mistake on tbe part of some officer of tbe trust company in failing to note tbe identity of tbe trustee named in tbe first paragraph” of testator’s will. This mistake was due to tbe similarity of tbe names of two corporate trustees named in tbe will.
I would dismiss tbe appeal and affirm tbe judgment.